49 N.Y.2d 934 (1980)
Clarence R. Rydberg et al., Appellants,
v.
Jennings Beach Association, Inc., Respondent.
Court of Appeals of the State of New York.
Argued March 18, 1980.
Decided April 22, 1980.
Lawrence M. Rosenstock and Ira E. Garr for appellants.
Jeffrey G. Stark for respondent.
Concur: Chief Judge COOKE and Judges JASEN, GABRIELLI, JONES, WACHTLER and FUCHSBERG. Taking no part: Judge MEYER.
Order affirmed, with costs, for reasons stated in the memorandum at the Appellate Division (69 AD2d 816).